214 F.2d 352
Hyman COHEN, an Individual, Doing Business as AmericanFootwear Co., Bankrupt, Appellant,v.J. J. MICKELSON, as Trustee in Bankruptcy of Hyman Cohen, etc., et al.
No. 15036.
United States Court of Appeals Eighth Circuit.
June 15, 1954.

1
Appeal from the United States District Court for the District of Minnesota.


2
Seth Lundquist, Minneapolis, Minn., for appellant.


3
Joe A. Wlater, Melvin H. Segel aand Charles H. Halpern, Minneapolis, Minn., for appellees.


4
Judgment of District Court appealed from affirmed with taxable costs and damages against appellant, on motion of appellees to dismiss or affirm.